           Case 2:20-cv-01591-GEKP Document 24 Filed 02/11/21 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZHAOJIN DAVID KE,
               Plaintiff                                           CIVIL ACTION

                 v.

LIBERTY MUTUAL INSURANCE                                           No. 20-1591
COMPANY,
              Defendant

                                         MEMORANDUM
   PRATTER,J.                                                                       FEBRUARY 11, 2021

        Following this Court's order granting in part Defendant Liberty Mutual' s motion to dismiss

the first amended complaint with leave to amend, Mr. Ke filed a notice repleading his statutory

bad faith claim. Liberty Mutual moves to dismiss the amended claim. Mr. Ke has not yet opposed

the motion, but, for the reasons that follow, the Court denies Liberty Mutual's untimely motion to

dismiss.

                             BACKGROUND AND PROCEDURAL HISTORY

        Because the Court writes primarily for the benefit of the parties, it will discuss only those

facts necessary to decide this motion. 1 In December 2020, the Court dismissed Count II of

Mr. Ke's amended complaint, alleging statutory bad faith by an insurer against an insured, in

violation of 42 Pa. C.S. § 8371. The Court noted that a normal dispute between an insurer and an

insured does not, without more, state a claim of bad faith. Although it dismissed the claim at the

time, the Court granted Mr. Ke leave to replead this claim within 35 days of the entry of the

dismissal order.




        The Court previously provided a lengthy recitation of the facts and procedural history. Kev. Liberty
Mut. Ins. Co., No. CV 20-1591, 2020 WL 7353892, at *l (E.D. Pa. Dec. 14, 2020).



                                                     1
         Case 2:20-cv-01591-GEKP Document 24 Filed 02/11/21 Page 2 of 4



         On January 11, 2021, Mr. Ke-proceeding prose-timely filed a notice with additional

allegations regarding the bad faith claim. Doc. No. 20. The Court construes this notice as Mr. Ke' s

second amended complaint. Liberty Mutual did so too. Nearly a month later, Liberty Mutual filed

a motion to dismiss the amended bad faith claim under Rule 12(b)(6). Doc. No. 23. Liberty

Mutual did not request an extension of time to file its motion under Rule 6 or otherwise

communicate to the Court that its motion would be untimely.

                                           LEGAL STANDARDS

        A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint. To provide

defendant with fair notice, a plaintiff must provide "more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do." Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007).

        The Court must "accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief." Fowler v. UPMC Shadyside, 578 F.3d 203,210

(3d Cir. 2009). Because Mr. Ke is proceeding pro se, the Court must liberally construe the

allegations in his pleadings. Higgs v. Atty. Gen, 655 F.3d 333, 339 (3d Cir. 2011). But the Court

need not ignore or discount reality. Nor must the Court "accept as true unsupported conclusions

and unwarranted inferences," Doug Grant, Inc. v. Greate Bay Casino Corp., 232 F.3d 173, 183-

84 (3d Cir. 2000), or legal conclusions, Fowler, 578 F.3d at 210. 2




2
         The Court notes the stunning similarity (that is to say, virtually verbatim) between the Court's
typical published discussion of the Rule 12(b)(6) standard and the language in Liberty Mutual's supporting
brief. Although imitation may be the sincerest form of flattery, the Court reminds the members of the bar
that appropriating language without attribution is unacceptable even if counsel skips the step of independent
research.


                                                     2
        Case 2:20-cv-01591-GEKP Document 24 Filed 02/11/21 Page 3 of 4



                                            DISCUSSION

        "[I]f the concept of a filing deadline is to have any content, the deadline must be enforced."

United States v. Locke, 471 U.S. 84, 101 (1985). A defendant has 21 days after being served with

the complaint to file a motion to dismiss for failure to state a claim. Fed. R. Civ. P. 12(a)(A)(i).

The Court did not set any amended timeline extending Liberty Mutual's time to respond here.

Mr. Ke submitted his amended claim on January 11, but Liberty Mutual did not file until February

9. Liberty Mutual's motion is thus untimely.

       Moreover, Liberty Mutual did not request leave to file its motion late. Fed. R. Civ. P. 6(b).

The delay was unexcused and may well be inexcusable. 3 So, the Court will not entertain the

substance of the improperly filed motion.

       Even if the Court were to ignore the untimely motion and reach the merits, Liberty Mutual

moves to dismiss based on extraneous evidence that is not part of the pleadings. In the amended

claim, Mr. Ke alleges that Liberty Mutual refused to pay his claim even though he initially refused

payment and sought to retain his vehicle. Liberty Mutual seeks to defeat this new allegation by

claiming that the evidence produced in discovery renders this claim "inaccurate and misleading."

Doc. No. 23-1 at 6. Liberty Mutual references, and attaches to its motion, copies of its responses

to Mr. Ke's interrogatories as well as letters produced during discovery.

       At the motion to dismiss stage, the Court considers only the complaint, exhibits attached

to the complaint, matters of public record, and indisputably authentic documents, provided the

claims are based on such documents. Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

Liberty Mutual's interrogatory responses are not materials that are properly considered in a Rule

12(b)(6) motion. Regardless of the accuracy-or lack thereof-of this information, it is plainly


3
         Although Mr. Ke is proceeding pro se, Liberty Mutual has been represented throughout this
litigation. The Court assumes counsel is well versed in the Federal Rules of Civil Procedure.


                                                 3
       Case 2:20-cv-01591-GEKP Document 24 Filed 02/11/21 Page 4 of 4



extraneous to the pleadings. The Court declines to consider this evidence as part of a motion to

dismiss. And, the Court declines to exercise its discretion to sua sponte convert the motion into

one for summary judgment.

                                         CONCLUSION

       For the reasons set out in this Memorandum, the Court denies Defendant's motion to

dismiss. An appropriate order follows.


                                                               OURT:~

                                                    G                 TTER




                                               4
